Per Curiam.
The facts upon which it is claimed that defendant’s attorney was disqualified to practice in the County Court were evidently known to plaintiff from the time of such attorney’s appearance for the defendant in the action. So far as the record" shows, plaintiff at no time before the entry of the judgment objected to defendant’s attorney representing the defendant in the litigation. It is, therefore, now too late to attack the judgment on the ground of the alleged disqualification of the defendant’s attorney. We are not called upon to determine the serious question of the attorney’s disqualification to practice in the County Court. The papers do not disclose any other irregularity in the judgment. The order should be affirmed, with ten dollars costs and disbursements. All concur. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ. Order affirmed, with ten dollars costs and disbursements.